Citation Nr: 0623390	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for left trapezoid 
strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
September 1968.  Service in Vietnam in 1967 and 1968 is 
indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was previously remanded by the 
Board in order to obtain certain VA treatment records.  


FINDINGS OF FACT

1.  By March 1988 and November 1988 rating decisions, the RO 
denied service connection for a left trapezoid strain; the 
veteran did not appeal the denial of service connection.  

2.  The evidence received since the November 1988 rating 
decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for left trapezoid 
strain.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105 (2005); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Further, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran's service medical records (SMRs) show that he 
sustained a left trapezius muscle strain in service in 
February 1967.  Treatment included use of a sling for four 
days.  Subsequent SMRs show no further complaints or 
treatment related to the left shoulder.  Clinical evaluation 
of his upper extremities at the time of his separation from 
service in September 1968 showed no abnormalities and 
reported no residuals of the in-service left trapezoid 
strain.  The RO therefore determined that the veteran's in-
service left shoulder injury was acute and transitory, not 
chronic, and denied service connection in a rating decision 
dated in March 1988.  The claim was denied because, without 
evidence that the veteran's in-service injury was chronic, it 
was necessary that there be a showing of continuity of 
symptomatology following military service, and there was not.  
See 38 C.F.R. § 3.303(b).  The denial was continued by 
another decision in November 1988.  The veteran did not 
appeal the denial, and the denial is thus a final decision.  
38 C.F.R. § 20.1103.

The evidence of record at the time of the RO's November 1988 
denial consisted of the veteran's original claim, his SMRs, 
an October 1988 statement describing his in-service shoulder 
injury and post-service treatment, and two photographs 
apparently showing the veteran in Vietnam, one of which 
showed him wearing a sling supporting his left arm.

Evidence added to the record since the 1988 denials consists 
of VA treatment notes from October 1987 through May 1988 
noting a history of separation of the left acromio-clavicular 
(AC) joint with surgical repair; additional argument from the 
veteran accompanied with photographs, including duplicates of 
the two previously submitted, showing him in Vietnam; a March 
1999 VA treatment note showing complaints of left rotator 
cuff tendonitis; the report of an August 2000 x-ray 
examination showing degenerative changes in the left 
shoulder; and the report of a March 2006 VA examination.

Of the above-listed evidence added since the 1988 denial of 
service connection, the veteran's arguments are duplicative 
of previously advanced argument.  Two of the four photographs 
submitted are duplicates of photographs previously of record; 
the other two merely show the veteran with fellow servicemen, 
and are not material to the veteran's service connection 
issue.  The VA treatment notes from 1987, 1988, and 1999, and 
the August 2000 x-ray reports, do not address the etiology of 
the veteran's current left shoulder disability.  They show 
only a history of injury sometime after his separation from 
service.

The report of a March 2006 VA examination does not raise a 
reasonable possibility of sustaining the claim.  To the 
contrary, it noted that the veteran reported having injured 
his left shoulder after service, in 1974, as the result of 
being thrown from a horse while employed in work involving 
horseback riding, breaking horses, and riding bulls.  This 
examiner opined that it is less than likely as not that the 
veteran's current left AC joint separation, that was dealt 
with surgically in 1974, is related to his in-service 
trapezius strain.  

The veteran argues that the photograph showing him in a sling 
in Vietnam should establish service connection.  However, as 
noted, the veteran's SMRs show that his in-service shoulder 
injury warranted the use of a sling for four days, but that 
the injury was acute and transitory, not resulting in chronic 
disability.  In any event, the fact that the veteran wore a 
sling after his in-service injury was evidence previously of 
record, and is not relevant to the present issue of whether 
new and material evidence has been submitted to reopen the 
claim of service connection.

In sum, none of the evidence added to the record since the 
1988 denial of service connection for left trapezoid strain 
meets the regulatory requirement for new and material 
evidence necessary to reopen the prior claim.  While some of 
the added evidence is new in that it was not previously of 
record, much of what was added is redundant and/or 
cumulative.  None of the newly added evidence qualifies as 
material evidence because, by itself or when considered with 
previous evidence of record, none relates to an unestablished 
fact necessary to substantiate the claim.  Specifically, none 
of this evidence establishes a medical nexus between the 
veteran's in-service left shoulder injury and any chronic 
post-service disability.  

Because the Board finds that no new and material evidence has 
been received, the application to reopen must be denied, and 
further analysis is not permitted.  Barnett, supra., at 1384.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised of the provisions of the VCAA in 
correspondence in April 2002, March and September 2004, and 
May and November 2005, including the requirement that new and 
material evidence be received in order to reopen a claim.  
Further, a March 2006 supplemental statement of the case 
(SSOC) notified the veteran of the criteria used for 
assigning a disability rating and an effective date in the 
event that service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has no duty to inform or assist that was unmet.


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for left trapezoid strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


